Exhibit 10.8

 

INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT (this “Indemnity Agreement”) made as of the     day of
      , 20   by and among Rockpoint Growth and Income Real Estate Fund II, L.P.,
a Delaware limited partnership (“Indemnitor”); Mack-Cali Realty Corporation, a
Maryland corporation (“MCRC”); Mack-Cali Realty, L.P., a Delaware limited
partnership (“MCRLP”); Mack-Cali Property Trust, a Maryland business trust
(“MCPT”); Roseland Residential Trust, a Maryland business trust (“RRT”); and
[Mack-Cali Purchaser] (the “Purchaser”, and together with MCRC, MCRLP, MCPT and
RRT, the “Indemnitees” and each, individually, an “Indemnitee”).  Each of the
Indemnitor and the Indemnitees is referred to herein individually as a “Party”,
and collectively, as “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, RRT, RPIIA-RLA Aggregator, L.L.C., a Delaware limited liability
company, as successor in interest to RPIIA-RLA, L.L.C., a Delaware limited
liability company that has elected to be treated as a real estate investment
trust for U.S. federal income tax purposes (“Rockpoint Class A Preferred
Holder”), RPIIA-RLB, L.L.C., a Delaware limited liability company, and MCRLP
have entered into that certain Third Amended and Restated Limited Partnership
Agreement of Roseland Residential, L.P. (the “Partnership”), dated as of
June 28, 2019 (such agreement, including any subsequent amendments thereto, the
“LP Agreement”); and

 

WHEREAS, the Indemnitor is an affiliate of RPIIA-RLA, L.L.C., a Delaware limited
liability company (“REIT I”) and of Rockpoint Growth and Income Upper REIT II-A,
L.L.C. (“REIT II”), RPIIA-RLA Upsize, L.L.C. (“REIT III”) and Rockpoint Growth
and Income Upper REIT Upsize II-A, L.L.C. (“REIT IV”), each a Delaware limited
liability company that has elected to be treated as a real estate investment
trust for U.S. federal income tax purposes (each of REIT I, REIT II, REIT III
and REIT IV is referred to herein as a “REIT” and together, the “REITs”); and

 

WHEREAS, as contemplated in Section 13(f)(iii) of the LP Agreement, Purchaser
shall acquire one hundred percent (100%) of the outstanding common equity
interests of each REIT (with the sole exception of the common equity interests
in a REIT owned by another REIT) (collectively, the “REIT Interests”), from the
owners thereof (each owner individually a “Seller” and such owners,
collectively, the “Sellers”); and

 

WHEREAS, as a material inducement to Purchaser’s acquiring the REIT Interests
(it being recognized and agreed by the Parties that Purchaser would not
otherwise acquire the REIT Interests but for Indemnitor’s entering into this
Indemnity Agreement), the Indemnitor agrees to indemnify the Indemnitees as
provided herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
agreements of the Parties herein contained and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Indemnitor and the Indemnitees hereby agree as follows:

 

--------------------------------------------------------------------------------



 

1.                                      Indemnity.  Except as otherwise set
forth herein (including but not limited to Sections 3(h), 3(i) and
3(j)), Indemnitor shall indemnify and hold harmless each of the Indemnitees,
together with the officers, directors, employees, affiliates, successors and
permitted assigns of the Indemnitees (collectively, the “Indemnitee Parties” and
each, individually, an “Indemnitee Party”), in the event, and to the extent,
that any of them shall incur any damage, loss, liability, claim, action,
judgment, settlement, interest, award, penalty, fine, cost, U.S. tax, or other
expense of any type or kind solely as a result of the failure of any of the
specified matters (the “Specified Matters”) set forth in Section 2 of this
Indemnity Agreement to be true and correct in any material respect as of the
date of this Indemnity Agreement (a “Loss”), provided that indemnification in
the event of a Loss that is a result of a failure of a Specified Matter set
forth in Section 2(e) to be true and correct (i) shall be limited to U.S. taxes,
interest, penalties, additions to tax, contest costs, and other reasonable
professional fees and expenses and (ii) shall be paid by the Indemnitor on an
after-tax basis, and provided further that indemnification for Losses shall not
include (A) any incidental, consequential, special and indirect damages except
to the extent such damages are actually incurred and were reasonably
foreseeable, and (B) any punitive damages and damages based on any multiple of
revenue or income unless, and only to the extent, actually awarded by a
governmental authority or other third party.

 

2.                                      Specified Matters.  The Specified
Matters referred to in Section 1 are as follows:

 

(a)                                 Each REIT is a limited liability company
duly organized, validly existing and in good standing under the Delaware Limited
Liability Company Act, as amended.  Indemnitor has all necessary limited
partnership power and authority to enter into this Indemnity Agreement and to
carry out its obligations hereunder.  Indemnitor is a limited partnership duly
organized, validly existing and in good standing under the Delaware Revised
Uniform Limited Partnership Act, as amended.  Indemnitor has all necessary
right, power and authority to enter into this Indemnity Agreement, and to carry
out its obligations hereunder.  Each Seller has all necessary right, power and
authority to effectuate the sale of its interest in the REIT Interests to
Purchaser.  The execution and delivery by Indemnitor of this Indemnity
Agreement, the performance by Indemnitor of its obligations hereunder and the
consummation by each Seller of the sale of its interest in the REIT Interests
contemplated hereby have been duly authorized by all requisite actions on the
part of Indemnitor and Seller, as applicable.  This Indemnity Agreement has been
duly executed and delivered by the Indemnitor and constitutes a legal, valid and
binding obligation thereof, enforceable against Indemnitor in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).  Each person signing
this Indemnity Agreement on behalf of Indemnitor is authorized to do so.

 

(b)                                 The execution, delivery and performance by
Indemnitor of this Indemnity Agreement, and the consummation of the transactions
contemplated hereby, does not and will not: (1) result in a violation or breach
of any provision of the limited partnership agreement, certificate of
incorporation, bylaws, certificate of formation, operating agreement, and/or any
other formation, organizational or governing document, as applicable, of
Indemnitor, any Seller, or any REIT; (2) result in a violation or breach of any
provision of any law or governmental order applicable to Indemnitor, any Seller,
or any REIT; or (3) require the consent, notice or other action by any person
under, conflict with, result in a violation or breach of, constitute a default
under or

 

2

--------------------------------------------------------------------------------



 

result in the acceleration of any agreement to which Indemnitor, any Seller, or
any REIT is a party, except in the cases of this clause (3) or clause (2) above,
where the violation, breach, conflict, default, acceleration or failure to give
notice, obtain consent or take other action would not have a material adverse
effect on such Indemnitor’s, Seller’s, or REIT’s ability to consummate the
transactions contemplated hereby, and except, in the case of clause (3) above,
for any consents, notices or actions that have been or will be duly and timely
obtained, given or taken as required. No consent, approval, permit, governmental
order, declaration or filing with, or notice to any governmental authority is
required by or with respect to Indemnitor in connection with the execution and
delivery of this Indemnity Agreement and the consummation of the transactions
contemplated hereby other than any that have been or will be duly and timely
obtained, received, made or filed as required.

 

(c)                                  Each Seller has exclusive legal title to,
is the sole owner of, and has the unrestricted power, right and authority to
sell, convey, transfer, assign and deliver its interest in the REIT Interests
free and clear of all encumbrances of any kind or nature.  Following the
acquisition by Purchaser of the REIT Interests as contemplated herein and in the
LP Agreement, Purchaser shall have legal title to, and shall be the exclusive
legal and equitable owner of, the REIT Interests free and clear of all
encumbrances of any kind or nature (other than any encumbrances arising from
acts of the Purchaser or any other Indemnitee).

 

(d)                                 Other than as expressly set forth in the
Transaction Documents (as defined in the LP Agreement), as of the date hereof,
each REIT has (i) no material indebtedness or other material liabilities
including material contingent liabilities, (ii) in the case of REIT I and REIT
III, no material assets other than ownership of a membership interest in
Rockpoint Class A Preferred Holder and, (iii) in the case of REIT II and REIT
IV, ownership of an interest in REIT I and REIT III, respectively (it being
understood that any obligation to return or restore an amount pursuant to
Section 9(d) of the LP Agreement shall not be a Specified Matter giving rise to
indemnity under this Agreement).

 

(e)                                  Except as may result from (i) an action
expressly permitted in the Transaction Documents, or (ii) any action taken by or
at the written request of Indemnitees or their affiliates, each REIT (A) has
never been classified as an association taxable as a corporation (other than a
corporation that has elected to be treated as a real estate investment trust
within the meaning of the Internal Revenue Code of 1986, as amended (the
“Code”)) for U.S. federal income tax purposes, (B) was eligible to make and
timely made an election to be taxed as a real estate investment trust within the
meaning of the Code, (C) other than during any period in which it was a
disregarded entity or partnership for U.S. federal income tax purposes, for each
year of its existence, beginning with its first taxable year, has qualified as a
real estate investment trust within the meaning of the Code, (D) has operated in
such a manner as to qualify as a real estate investment trust within the meaning
of the Code for each such year and through the effective date of the applicable
Seller’s sale of its interest in the REIT Interests to Purchaser as contemplated
herein and in the LP Agreement, and (E) has not taken, omitted to take, or
permitted or suffered to be taken any action which would cause such REIT to fail
to qualify as a real estate investment trust within the meaning of the Code.

 

(f)                                   Each of Indemnitor, each Seller, and each
REIT has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered

 

3

--------------------------------------------------------------------------------



 

the filing of any involuntary petition by its creditors, (iii) suffered the
appointment of a receiver to take possession of all, or substantially all, of
its assets, (iv) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets, (v) admitted in writing to outside third
parties (which, for the avoidance of doubt, shall not be deemed to include
internal communications or  privileged or confidential communications with
counsel, accountants, financial advisors or other consultants, advisors,
representatives or agents of any of the Indemnitor, any Seller or any REIT or
similar parties acting for or on behalf of the Indemnitor or any Seller or REIT)
its inability to pay its debts generally as they come due, or (vi) made an offer
of settlement, extension or composition to its creditors generally.

 

(g)                                  There are no claims, actions, causes of
action, demands, lawsuits, arbitrations, inquiries, notice of violations,
proceedings, litigations, tax audits, citations, summons, subpoenas or
investigations of any nature, civil, criminal, administrative, regulatory or
otherwise, whether at law or in equity (each, an “Action”) pending or, to
Seller’s knowledge, threatened in writing against Indemnitor, any Seller, or any
REIT (or an affiliate of Indemnitor, any Seller, or any REIT) that would have a
material adverse effect on any REIT, on Indemnitor’s ability to satisfy its
obligations pursuant to this Indemnity Agreement, or on any Seller’s ability to
sell its interest in the REIT Interests as contemplated herein and in the LP
Agreement.  To the knowledge of Indemnitor, no event has occurred and no
circumstances exist that would be reasonably likely to give rise to, or serve as
a basis for, any such Action.  There are no outstanding governmental orders and
no unsatisfied judgments, penalties or awards against or adversely affecting any
REIT or that would otherwise prevent Indemnitor from being able to perform its
obligations under this Indemnity Agreement or prevent any Seller from being able
to sell its interest in the REIT Interests to Purchaser.

 

3.                                      Contests.

 

(a)                                 If the Purchaser, any other Indemnitee or
any affiliate thereof receives any written notice of a pending or threatened
audit, investigation, inquiry, assessment, proposed adjustment, notice of
deficiency, litigation, contest or other dispute that could result in a Loss for
which the Indemnitor is obligated to indemnify an Indemnitee under this
Indemnity Agreement (a “Claim”), the Purchaser agrees promptly to notify the
Indemnitor in writing of such Claim.

 

(b)                                 Upon written notice from the Indemnitor to
the Purchaser within fifteen (15) days after receipt by Indemnitor of the notice
referred to in Section 3(a), the Indemnitor or its designee shall have the sole
right to represent the REITs in the applicable Claim at the expense of the
Indemnitor, with counsel selected by the Indemnitor and in the forum selected by
the Indemnitor; provided that in the case of a Claim in respect of Section 2(e),
the Indemnitor or its designee shall be entitled so to represent the REITs only
in a controversy with the Internal Revenue Service (the “IRS”) for a taxable
period ending on or before or that includes the date of Purchaser’s acquisition
of the REIT Interests pursuant to the LP Agreement (the “Purchase Date”);
provided that the Purchaser or its designee shall be entitled to assume such
representation if upon the Purchaser’s request the Indemnitor is not able to
demonstrate to the Purchaser’s reasonable satisfaction that the Indemnitor has
the financial capability to satisfy its obligations hereunder with respect to
the applicable Claim.  Notwithstanding the foregoing, the Indemnitor shall not
be entitled to settle any controversy so conducted by the Indemnitor without the
prior written consent of the Purchaser (not unreasonably to be withheld, delayed
or conditioned) if such settlement could

 

4

--------------------------------------------------------------------------------



 

(i) adversely affect the tax status or liability of any REIT, any Indemnitee or
any affiliate thereof for any taxable period commencing on or after or that
includes the Purchase Date or (ii) reasonably be expected to result in a Loss to
an Indemnitee for which such Indemnitee would not be indemnified under this
Indemnity Agreement.

 

(c)                                  The Purchaser or its designee shall contest
any Claim not contested by the Indemnitor or its designee pursuant to
Section 3(b), in good faith at the expense of the Indemnitor (such expenses,
including reasonable legal, accounting and investigatory fees and costs, to be
paid currently by the Indemnitor), with counsel selected by the Purchaser and in
the forum selected by the Purchaser upon written request therefor from  the
Indemnitor to the Purchaser within thirty (30) days after receipt by the
Indemnitor of the notice referred to in Section 3(a) accompanied by proof
reasonably satisfactory to the Purchaser that the Indemnitor has the financial
capability to satisfy its obligations hereunder with respect to the applicable
Claim along with an opinion in form and substance reasonably satisfactory to
Purchaser of independent tax counsel or accountants of recognized standing
reasonably satisfactory to the Purchaser to the effect that there is substantial
authority for the position that the Purchaser seeks to take in the contest of
such Claim, provided that (i) the Purchaser shall not be required to pursue any
appeal of a judicial decision under this Section 3(c) unless timely so requested
in writing by Indemnitor and shall not be obligated to contest any Claim in the
U. S. Supreme Court, and (ii) the Indemnitor shall advance to the Purchaser on
an interest free basis sufficient funds to pay the applicable tax, interest,
penalties and additions to tax to the extent necessary for the contest to
proceed in the forum selected by the Purchaser.  The Purchaser shall have the
sole right to represent the REITs in any controversy with the IRS that does not
constitute a Claim or that is solely with respect to taxable periods beginning
after the Purchase Date and to employ counsel of its choice at its expense.  The
Purchaser shall (except to the extent provided in Section 3(d)) have full
control over the conduct of any contest under this Section 3(c) but shall keep
the Indemnitor informed as to the progress of such contest, shall provide the
Indemnitor with all documents and information related to such contest reasonably
requested in writing by the Indemnitor (other than tax returns (except for
(i) separate company tax returns of any or all REITS or (ii) portions of tax
returns that include but are not limited to any or all REITS or information
therefrom compiled by the Purchaser) and other confidential information), and
shall consider in good faith any suggestions made by the Indemnitor as to the
conduct of such contest.  Neither the Purchaser nor any REIT or any Indemnitee
shall waive or extend the statute of limitations with respect to any taxable
year of any REIT ending on or before or that includes the Purchase Date without
the prior written consent of the Indemnitor (not unreasonably to be withheld,
delayed or conditioned).

 

(d)                                 Purchaser shall advise Indemnitor in writing
of any settlement offer made by the IRS with respect to a controversy being
contested pursuant to Section 3(c).  Purchaser shall not be entitled to settle
or compromise, either administratively or after the commencement of litigation,
any controversy conducted by it pursuant to Section 3(c) without the prior
written consent of the Indemnitor (not unreasonably to be withheld, delayed or
conditioned) if such settlement or compromise (i) would give rise to an
obligation of Indemnitor to indemnify an Indemnitee under this Indemnity
Agreement (unless Purchaser waives payment of such indemnity) or (ii) could
adversely affect the liability of Indemnitor or any direct or indirect owner of
Indemnitor for taxes.  If the Indemnitor requests in writing that the Purchaser
accept a settlement or compromise offer (other than a settlement or compromise
offer that would adversely affect the status of any Indemnitee or any affiliate
(other than the REITs) as a real estate investment trust for

 

5

--------------------------------------------------------------------------------



 

Federal income tax purposes or a settlement or compromise offer conditioned upon
agreement with respect to any matter not indemnified against by Indemnitor under
this Indemnity Agreement), the Purchaser shall either accept such settlement
offer or agree with the Indemnitor that the liability of the Indemnitor with
respect to such Claim under this Indemnity Agreement shall be limited to an
amount calculated on the basis of such settlement offer.

 

(e)                                  Indemnitor shall pay any indemnity amount
due under this Indemnity Agreement in respect of a Claim that is contested as
set forth in Section 3(b) or 3(c), and Purchaser shall refund to Indemnitor any
amount advanced by Indemnitor pursuant to clause (ii) of the proviso to the
first sentence of Section 3(c) in excess of the portion thereof due to Purchaser
under this Indemnity Agreement, within fifteen (15) Business Days (as defined in
the LP Agreement) after the earlier of (i) a decision, judgment, decree or other
order by any court of competent jurisdiction which has become final and is not
appealed pursuant to this Indemnity Agreement, or (ii) entry into a closing
agreement or other settlement agreement or compromise in connection with an
administrative or judicial proceeding. Indemnitor shall pay any indemnity amount
due under this Indemnity Agreement in respect of a Claim other than a Claim that
is contested as set forth in Section 3(b) or 3(c) within fifteen (15) Business
Days (as defined in the LP Agreement) after written demand therefor by the
Purchaser accompanied by reasonable evidence of the liability for and amount of
the indemnity. Late payments shall bear interest at the rate of eighteen percent
(18%) per annum compounded monthly (or if less, the highest rate allowed by
law).

 

(f)                                   Except as provided above, the Purchaser
and the other Indemnitees shall have full control over any decisions in respect
of contesting or not contesting any tax matter and may pursue or not pursue
administrative and/or judicial remedies and conduct any contest in any manner as
they may determine, in each case in their sole and absolute discretion.

 

(g)                                  The Parties shall use commercially
reasonable efforts to mitigate any Loss, including by availing the REITs at the
expense of the Indemnitor of the mitigation provisions available to real estate
investment trusts under the Code.

 

(h)                                 Notwithstanding anything herein to the
contrary, under no circumstances shall the Indemnitor be liable for any Loss: 
(i) incurred by any Person (as defined in the LP Agreement) other than the REITs
after the earlier of (A) the day immediately prior to the last day of the
calendar quarter that includes the Purchase Date or (B) the last day of the tax
year of the REITs that includes the Purchase Date (regardless of when during the
Survival Period such taxes are assessed by the IRS) (it being understood that
any tax arising from a failure to comply with Section 856(c)(4) of the Code in
any quarter is incurred no sooner than the last day of the applicable quarter);
or (ii) incurred by any or all of the REITs that results from a transaction
(including a transaction deemed to occur for income tax purposes) that occurs
after the date which is six (6) months following the Purchase Date (regardless
of when during the Survival Period such taxes are assessed by the IRS);
provided, however, that Indemnitor’s liability for any Loss  relating to taxes
shall be determined by reference to, and shall not exceed, the RP REITs’ Tax
Liability Limitation (as hereinafter defined).  For purposes of this Agreement,
the  term “RP REITs’ Tax Liability Limitation” (1) with respect to REIT I and
REIT II shall mean the tax liabilities of the REITs that would have resulted had
REIT I sold its assets on the Purchase Date for the value used to determine the
Purchase Payments (as defined in the LP Agreement) under the LP Agreement (such
maximum tax liabilities to be determined (x) for the sake of clarity, taking
into account any additional tax

 

6

--------------------------------------------------------------------------------



 

arising from such sale resulting from the actual failure of either or both such
REITs to qualify as a real estate investment trust within the meaning of
Section 856 of the Code on or prior to the Purchase Date, and (y) without giving
effect to any items of deduction or credits unrelated to such deemed sales that
either or both REITs would have had available to reduce their tax liabilities
resulting from such sales), and (2) with respect to REIT III and REIT IV, shall
mean the same as such term is defined in clause (1), but substituting “REIT III”
for “REIT I” where used therein.

 

(i) Notwithstanding anything contained herein to the contrary, no Specified
Matter shall be treated as failing to be true and correct, and therefore no such
Specified Matter shall be the basis for indemnification under this Indemnity
Agreement, to the extent any failure of such Specified Matter to be true and
correct is the result of a breach by the Partnership or any Indemnitee of any
representation or covenant in any Transaction Document, including any failure by
the Partnership to operate in accordance with the REIT Requirements (as defined
in the LP Agreement), or as a result of any Event of Default (as defined in the
LP Agreement).

 

(j)                                    The amount for which Indemnitor is
otherwise liable hereunder shall be reduced by reason of any liability that it
would not have incurred but for an Event of Default having occurred.

 

4.                                      Entire Agreement.  This Indemnity
Agreement constitutes the entire understanding among the Parties with respect to
the subject matter hereof and supersedes any prior agreement or understanding
among the Parties with respect to the subject matter hereof.

 

5.                                      Governing Law; Submission to
Jurisdiction; Waiver of Trial by Jury.  The validity, interpretation and
enforcement of this Indemnity Agreement shall be governed by the laws of the
State of New York without regard to its principles of conflicts of law.  Each
Party hereby submits to the exclusive jurisdiction of any United States Federal
court sitting in New York County or New York State Court located in New York
County in any action or proceeding arising out of or relating to this Indemnity
Agreement.  EACH OF THE PARTIES HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, A TRIAL BY JURY IN ANY ACTION ARISING OUT OF MATTERS RELATED TO THIS
INDEMNITY AGREEMENT, WHICH WAIVER IS INFORMED AND VOLUNTARY.

 

6.                                      Amendments.  This Indemnity Agreement
shall not be modified, altered, supplemented or amended, except pursuant to a
written agreement executed and delivered by all of the Parties.

 

7.                                      Notices.  Any notice, demand or request
may be given in writing by email transmission to the Party for whom it is
intended, or (a) by registered or certified mail (return receipt requested and
postage prepaid), (b) by a nationally recognized overnight courier providing for
signed receipt of delivery, or (c) by facsimile, with delivery confirmed by the
sender and followed by copy sent by nationally recognized overnight courier
providing for signed receipt of delivery, in each case at the following address,
or such other address as may be designated in writing by notice given in
accordance with this Section 7:

 

7

--------------------------------------------------------------------------------



 

If to any Indemnitee:

 

c/o Roseland Residential Trust
210 Hudson Street, Suite 400
Jersey City, NJ 07311
Facsimile:(732) 590-1009
E-mail: Baron@Roselandres.com
Attention: Ivan Baron

 

 

 

with a copy to:

 

Mack-Cali Realty Corporation
Harborside 3
210 Hudson Street, Suite 400
Jersey City, NJ 07311
Facsimile: (732) 205-9015
Email:gwagner@mack-cali.com
Attention: Gary Wagner
Executive Vice President and General Counsel

 

 

 

with a copy to:

 

Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018
Facsimile: (212) 218-5526
E-mail: jnapoli@seyfarth.com
bhornick@seyfarth.com
Attention: John P. Napoli
Blake Hornick

 

 

 

If to Indemnitor:








and

 

Rockpoint Growth and Income Real Estate Fund II
500 Boylston Street, Suite 2100
Boston, MA 02116
Facsimile: (617) 437-7011
E-mail: pboney@rockpointgroup.com
jgoldman@rockpointgroup.com
Attention: Paisley Boney
Joseph Goldman

Rockpoint Growth and Income Real Estate Fund II
Woodlawn Hall at Old Parkland
3953 Maple Avenue, Suite 300
Dallas, TX 75219
Facsimile: (972) 934-8836
E-mail: rhoyl@rockpointgroup.com
Attention: Ron Hoyl

 

8

--------------------------------------------------------------------------------



 

with a copy to:

 

Gibson, Dunn & Crutcher LLP
2029 Century Park East, Suite 4000
Los Angeles, CA 90067
Facsimile: (213) 229-6638
E-mail: jsharf@gibsondunn.com
gpollner@gibsondunn.com
Attention: Jesse Sharf
Glenn R. Pollner

 

All notices (i) shall be deemed to have been delivered on the date that the same
shall have been actually delivered in accordance with the provisions of this
Section 7 and (ii) may be delivered either by a Party or by such Party’s
attorneys.  Any Party may, from time to time, specify as its address for
purposes of this Indemnity Agreement any other address upon the giving of ten
(10) days’ written notice thereof to the other Parties.

 

8.                                      Term.  The term of this Indemnity
Agreement shall survive for the full period of all applicable statutes of
limitations (giving effect to any waiver, mitigation or extension thereof) plus
sixty (60) days (the “Survival Period”).

 

9.                                      Counterparts.  This Indemnity Agreement
may be executed in one or more counterparts, all of which taken together shall
constitute one and the same instrument.  Delivery of such counterpart signature
pages may be effectuated by email pursuant to Section 7.

 

10.                               Severability.  If any provision of this
Indemnity Agreement is held to be illegal, invalid, or unenforceable under
present or future laws effective during the term of this Agreement, such
provision shall be fully severable and this Indemnity Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part of this Indemnity Agreement, and the remaining
provisions of this Indemnity Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Indemnity Agreement, unless such continued effectiveness
of this Indemnity Agreement, as modified, would be contrary to the basic
understandings and intentions of the Parties as expressed herein.

 

11.                               Recitals.  The recitals and introductory
paragraphs hereof are a part hereof, form a basis for this Indemnity Agreement
and shall be considered prima facie evidence of the facts and documents referred
to therein.

 

12.                               Third Party Beneficiaries.  None of the
provisions of this Indemnity Agreement shall be for the benefit of or
enforceable by any person not a party hereto, provided, however, that
notwithstanding the foregoing, those Indemnitee Parties who are not parties to
this Indemnity Agreement are third party beneficiaries hereof, it being agreed
to and understood that such Indemnitee Parties shall have the right to be
indemnified by Indemnitor pursuant to the terms of this Indemnity Agreement (and
shall have the right to enforce this Indemnity Agreement against Indemnitor) as
if such Indemnitee Parties were parties hereto.

 

9

--------------------------------------------------------------------------------



 

13.                               Successors and Assigns.  This Indemnity
Agreement shall inure to the benefit of, and be binding upon, the Parties hereto
and their respective successors and permitted assigns, provided, however, that
Indemnitor shall not be entitled to assign its obligations pursuant to this
Indemnity Agreement without the express written consent of the Indemnitees
(which consent shall not be unreasonably withheld).

 

14.                               Sole Remedy.  Notwithstanding anything to the
contrary in this Indemnity Agreement, the indemnification provided for in this
Indemnity Agreement shall be the sole and exclusive remedy of the Purchaser for
the failure of any of the Specified Matters set forth in Section 2 to be true
and correct in any material respect as of the date of this Indemnity Agreement
(taking into account the proviso to the lead in sentence of Section 2) or with
respect to any other matter with respect to which indemnification of the
Purchaser is contemplated by this Indemnity Agreement.  For the avoidance of
doubt, the failure of any of the Specified Matters set forth in Section 2 to be
true and correct at any time shall not relieve the Purchaser from its obligation
to purchase the Put/Call Interests (as defined in the LP Agreement) from
Rockpoint Preferred Holders (as defined in the LP Agreement) at any time such
purchase is required pursuant to the terms of the LP Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK;

SIGNATURE PAGES FOLLOW]

 

10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have duly executed this Indemnity Agreement as
of the date first written above.

 

 

INDEMNITOR

 

 

 

ROCKPOINT GROWTH AND INCOME

 

FUND II

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

INDEMNITEES

 

 

 

MACK-CALI REALTY CORPORATION

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

MACK-CALI REALTY, L.P.

 

 

 

By, Mack-Cali Realty Corporation, its general partner

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

[PURCHASER]

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

MACK-CALI PROPERTY TRUST

 

 

 

By

 

 

Name:

 

 

[Signature page to Indemnity Agreement]

 

--------------------------------------------------------------------------------



 

 

Title:

 

 

 

 

 

 

ROSELAND RESIDENTIAL TRUST

 

 

 

By

 

 

Name:

 

 

Title:

 

 

[Signature Page to Indemnity Agreement]

 

--------------------------------------------------------------------------------